Name: Council Regulation (EEC) No 1203/80 of 13 May 1980 derogating from Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 5 . 80 Official Journal of the European Communities No L 122/3 COUNCIL REGULATION (EEC) No 1203/80 of 13 May 1980 derogating from Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from Article 10 of Regula ­ tion (EEC) No 516/77, in the event of imports of preserved cultivated mushrooms falling within subheading ex 20.02 A of the Common Customs Tariff which originate in a third country which has undertaken to monitor its exports to the Community, the issue of the import certificate may be subject to the production of a document issued by the govern ­ ment of the exporting third country or on its responsi ­ bility . 2 . The following shall be decided in accordance with the procedure laid down in Article 20 of Regula ­ tion (EEC) No 516/77 :  the origin to which paragraph 1 shall apply ;  the detailed rules for applying this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2999/79 (2 ), and in particular Article 13 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 10 of Regulation (EEC) No 516/77 introduces a system of import certificates for certain sensitive products making it possible to monitor the short-term foreseeable import trend ; whereas such certificates are issued to any interested party who applies for one, provided that a security is lodged guaranteeing the undertaking to effect certain imports for as long as the certificate is valid ; Whereas certain third countries undertook to monitor the volume of their exports of preserved cultivated mushrooms to the Community ; whereas experience has shown that , despite the measures taken by those third countries, deflections of trade have arisen ; whereas, in order to remedy this situation , it is neces ­ sary to be able to take measures to prevent such deflec ­ tions, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1980 . For the Council The President A. BISAGLIA (') OJ No L 73, 21 . 3 . 1977, p . 1 . ( 2 ) OJ No L 341 , 31 . 12 . 1979 , p . 1 .